—Crew III, J.
Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered September 20, 1999, convicting defendant upon his plea of guilty of the crimes of criminal possession of a controlled substance in the third degree (two counts) and criminal use of drug paraphernalia in the second degree.
Defendant pleaded guilty to all counts of an indictment charging him with two counts of criminal possession of a controlled substance in the third degree and criminal use of drug paraphernalia in the second degree for which he was sentenced as a second felony offender to, inter alia, an indeterminate term of imprisonment of 5V2 to 11 years.
Inasmuch as defendant did not move to withdraw his plea or vacate his conviction, his claim of ineffective assistance of counsel is not preserved for review (see, People v Knoblauch, 275 AD2d 477, lv denied 95 NY2d 965), and nothing in the record suggests that the claimed ineffective assistance of counsel impacted upon the voluntariness of defendant’s plea, thereby justifying our invocation of an exception to the preservation doctrine (see, People v Lynch, 256 AD2d 651, lv denied 93 NY2d 1004). We likewise reject defendant’s contention that the sentence imposed was excessive.
Mercure, J. P., Spain, Carpinello and Mugglin, JJ., concur. Ordered that the judgment is affirmed.